                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


STEVEN CHARLES BRITTON,

               Plaintiff,                            Case No. 6:19-cv-00007-YY

       vs.                                           ORDER GRANTING PLAINTIFF’S
                                                     UNOPPOSED MOTION FOR
COMMISSIONER,                                        ATTORNEY FEES PURSUANT TO 42
Social Security Administration,                      U.S.C. § 406(b)

               Defendant.


       Plaintiff Steven Charles Britton brought this action seeking review of the

Commissioner’s final decision denying his application for disability insurance benefits under the

Social Security Act. By stipulation of the parties, the Court reversed the Commissioner’s

decision, remanded the case for further proceedings, and entered Judgment on February 11,

2020. Upon remand, the Commissioner found Plaintiff entitled to benefits beginning June 2015.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has not

objected to the request. I have reviewed the record in this case, the motion, and the supporting

materials, including the award of benefits, the fee agreement with counsel, and the recitation of

counsel’s hours and services. Applying the standards set by Gisbrecht v. Barnhart, 535 U.S.
789, 796 (2002), the Court finds that the requested fees are reasonable.

       Plaintiff’s Motion for Attorney Fees Pursuant to 42 U.S.C. 406(b) is hereby GRANTED,

and Plaintiff’s counsel is awarded $20,058.88 in attorney’s fees under 42 U.S.C. § 406(b). In

light of this order awarding fees under 42 U.S.C. § 406(b), Plaintiff’s counsel shall reimburse

Plaintiff the $6,797.65 in attorney fees the Court previously awarded under the Equal Access to

Justice Act, 28 U.S.C. § 2412.




       IT IS SO ORDERED this ____         May
                             25th day of __________________ 2021.



                                                        /s/ Youlee Yim You
                                                     ___________________________________
                                                     YOULEE YIM YOU
                                                     United States Magistrate Judge



Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff




ORDER GRANTING ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)
6:19-cv-00007-YY
Page 2 of 2
